Exhibit 10.4

 

Form of

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (the “Agreement”), dated as of       , 2010, with
an effective date as set forth in Section 18, between Image Entertainment, Inc.,
a Delaware corporation (the “Corporation”), and        (together with such
person’s spouse or domestic partner, “Indemnitee”).

 

W I T N E S S E T H:

 

WHEREAS, Indemnitee is either a member of the board of directors of the
Corporation (the “Board of Directors”), a director of a wholly owned subsidiary
of the Corporation, an officer of the Corporation or an officer of a wholly
owned subsidiary of the Corporation, or one or more of such positions, and in
such capacity or capacities, or otherwise as an Agent (as hereinafter defined)
of the Corporation, is performing a valuable service for the Corporation; and

 

WHEREAS, the Corporation is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such entities, and because the
exposure frequently bears no reasonable relationship to the compensation of such
directors and officers; and

 

WHEREAS, the Board of Directors of the Corporation has concluded that, to retain
and attract talented and experienced individuals to serve or continue to serve
as officers or directors of the Corporation or its subsidiaries, and to
encourage such individuals to take the business risks necessary for the success
of the Corporation, it is necessary for the Corporation contractually to
indemnify directors and officers and to assume for itself to the fullest extent
permitted by law expenses and damages in connection with claims against such
officers or directors in connection with their service to the Corporation; and

 

WHEREAS, Section 145 of the General Corporation Law of Delaware (the “DGCL”),
under which the Corporation is organized, empowers the Corporation to indemnify
by agreement its officers, directors, employees and agents, and persons who
serve, at the request of the Corporation, as directors, officers, employees or
agents of other corporations or enterprises, and expressly provides that the
indemnification provided by the DGCL is not exclusive; and

 

WHEREAS, the Corporation desires and has requested the Indemnitee to serve or
continue to serve as a director, officer or agent of the Corporation or one or
more of its subsidiaries free from undue concern for claims for damages arising
out of or related to such services to the Corporation; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Corporation on the condition that he
or she be indemnified as herein provided; and

 

--------------------------------------------------------------------------------


 

WHEREAS, it is intended that Indemnitee shall be paid promptly by the
Corporation all amounts necessary to effectuate in full the indemnity provided
herein; and

 

WHEREAS, certain defined terms are set forth in Section 17 below:

 

NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee serving or continuing to serve the Corporation or
one or more of its subsidiaries as an Agent and intending to be legally bound
hereby, the parties hereto agree as follows:

 

1.             Services by Indemnitee.  Indemnitee agrees to serve or continue
to serve (a) as a director or an officer of the Corporation, or as a manager,
director or employee of a wholly owned subsidiary of the Corporation, or one or
more of such positions, and until such time as Indemnitee resigns or fails to
stand for election or is removed from Indemnitee’s position, or (b) otherwise as
an Agent of the Corporation.  Indemnitee may from time to time also perform
other services at the request or for the convenience of, or otherwise benefiting
the Corporation or one or more of its subsidiaries.  Indemnitee may at any time
and for any reason resign or be removed from his or her position or positions
(subject to any other contractual obligation or other obligation imposed by
operation of law), in which event the Corporation shall have no obligation under
this Agreement to continue Indemnitee in any such position.

 

2.             Indemnification of Indemnitee.  Subject to the limitations set
forth herein and particularly in Section 6 hereof, the Corporation shall
indemnify Indemnitee as follows:

 

(a)           The Corporation shall, with respect to any Proceeding (as
hereinafter defined), indemnify Indemnitee to the fullest extent permitted by
applicable law or as such law may from time to time be amended (but, in the case
of any such amendment, only to the extent such amendment permits the Corporation
to provide broader indemnification rights than the law permitted the Corporation
to provide before such amendment).  The right to indemnification conferred
herein shall be presumed to have been relied upon by Indemnitee in serving or
continuing to serve the Corporation as an Agent and shall be enforceable as a
contract right.  Without in any way diminishing the scope of the indemnification
provided by this Section 2(a), the rights of indemnification of Indemnitee shall
include but shall not be limited to those rights hereinafter set forth.

 

(b)           The Corporation shall indemnify Indemnitee if Indemnitee is or was
a party or witness or is threatened to be made a party or witness to any
Proceeding (other than an action by or in the right of the Corporation) by
reason of the fact that Indemnitee is or was an Agent of the Corporation, or any
subsidiary of the Corporation, or by reason of the fact that Indemnitee is or
was serving at the request of the Corporation as an Agent of another
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise, against Expenses (as hereinafter defined) or Liabilities (as
hereinafter defined), actually and reasonably incurred by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.

 

2

--------------------------------------------------------------------------------


 

(c)           The Corporation shall indemnify Indemnitee if Indemnitee was or is
a party or witness or is threatened to be made a party to any Proceeding by or
in the right of the Corporation or any subsidiary of the Corporation to procure
a judgment in its favor by reason of the fact that Indemnitee is or was an Agent
of the Corporation, or any subsidiary of the  corporation, or by reason of the
fact that Indemnitee is or was serving at the request of the Corporation as an
Agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, against Expenses and, to the fullest extent
permitted by law, Liabilities if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, except that no indemnification shall be made in respect of any
claim, issue or matter as to which Indemnitee shall have been adjudged to be
liable to the Corporation unless and only to the extent that the Court of
Chancery of the State of Delaware or the court in which such action or suit was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which the Court of
Chancery of the State of Delaware or such other court shall deem proper.

 

(d)           Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee has been successful on the merits or otherwise in defense
of any Proceeding or in defense of any issue or matter therein, Indemnitee shall
be indemnified against all Expenses incurred in connection therewith, except
with respect to any portion of the proceeding relating to a matter described in
Section 6.  For these purposes, Indemnitee will be deemed to have been
“successful on the merits” upon termination of any Proceeding or of any claim,
issue or matter therein, by the winning of a motion to dismiss (with or without
prejudice), motion for summary judgment, or settlement (with or without court
approval), or upon a plea of nolo contendere or its equivalent.  If Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Corporation for some or a portion of Expenses, but not, however, for the total
amount thereof, the Corporation shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

 

(e)           The Corporation shall indemnify and hold harmless Indemnitee from
any claims for contribution which may be brought by officers, directors or
employees of the Corporation (other than Indemnitee) who may be jointly liable
with Indemnitee.

 

3.             Advancement of Expenses.  All reasonable Expenses incurred by or
on behalf of Indemnitee (including costs of enforcement of this Agreement) shall
be advanced from time to time by the Corporation to Indemnitee within thirty
(30) days after the receipt by the Corporation of a written request for an
advance of Expenses, whether prior to or after final disposition of a Proceeding
(except to the extent that there has been a Final Adverse Determination that
Indemnitee is not entitled to be indemnified for such Expenses), including,
without limitation, any Proceeding brought by or in the right of the
Corporation.  Notwithstanding the foregoing, the Indemnitee may alternately
request that the Corporation (but without duplication) (a) pay such Expenses on
behalf of Indemnitee or (b) reimburse Indemnitee for such Expenses. 
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct.  The written request for an advancement, payment or
reimbursement of any and all Expenses under this paragraph shall contain
reasonable detail of the Expenses incurred by Indemnitee.  In the event that
such written request shall be accompanied by an affidavit of counsel to
Indemnitee to the effect that such counsel has reviewed such Expenses and that
such Expenses are reasonable

 

 

3

--------------------------------------------------------------------------------


 

in such counsel’s view, then such expenses shall be deemed reasonable in the
absence of clear and convincing evidence to the contrary.  By execution of this
Agreement, Indemnitee shall be deemed to have (i) undertaken to repay such
expenses if it is ultimately determined that Indemnitee is not entitled to be
indemnified against such Expenses and (ii) made whatever other undertaking as
may be required by law at the time of any advancement of Expenses with respect
to repayment to the Corporation of such Expenses, but such advancement of
Expenses shall otherwise be unsecured and interest-free, without regard to
Indemnitee’s ability to repay.

 

4.             Presumptions and Effect of Certain Proceedings.

 

(a)           Upon making a request for indemnification, Indemnitee shall be
presumed to be entitled to indemnification under this Agreement and the
Corporation shall have the burden of proof to overcome that presumption by a
preponderance of the evidence in reaching any contrary determination.

 

(b)           The termination of any Proceeding by judgment, order, settlement,
arbitration award or conviction, or upon a plea of nolo contendere or its
equivalent shall not affect this presumption or, except as determined by a
judgment or other final adjudication adverse to Indemnitee, establish a
presumption with regard to any factual matter relevant to determining
Indemnitee’s rights to indemnification hereunder.  If the person or persons so
empowered to make a determination pursuant to Section 5 hereof shall have failed
to make the requested determination within the period provided for in Section 5,
a determination that Indemnitee is entitled to indemnification shall be deemed
to have been made.

 

(c)           The knowledge and/or actions, or failure to act, or any director,
officer, agent or employee of the Corporation or the Corporation itself shall
not be imputed to Indemnitee for purposes of determining any rights under this
Agreement.

 

(d)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Corporation, other than records or books of
account prepared by or under the direct supervision of Indemnitee, including
financial statements, or on information supplied to Indemnitee by the officers
of the Corporation in the course of their duties, or on the advice of legal
counsel for the Corporation or the Board or counsel selected by any committee of
the Board or on information or records given or reports made to the Corporation
by an independent certified public accountant or by an appraiser, investment
banker, compensation consultant, or other expert selected with reasonable care
by the Corporation or the Board or any committee of the Board.  The provisions
of this Section 4 shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct.  Whether or not the foregoing provisions of this
Section are satisfied, it shall in any event be presumed that Indemnitee has at
all times acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Corporation.

 

5.             Procedure for Determination of Entitlement to Indemnification.

 

(a)           Whenever Indemnitee believes that Indemnitee is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification to the

 

4

--------------------------------------------------------------------------------


 

Corporation.  Any request for indemnification shall include sufficient
documentation or information reasonably available to Indemnitee for the
determination of entitlement to indemnification.  In any event, Indemnitee shall
submit Indemnitee’s claim for indemnification within a reasonable time, not to
exceed five (5) years after any judgment, order, settlement, dismissal,
arbitration award, conviction, acceptance of a plea of nolo contendere or its
equivalent, or final determination, whichever is the later date for which
Indemnitee requests indemnification.  The Secretary or other appropriate officer
shall, promptly upon receipt of Indemnitee’s request for indemnification, advise
the Board of Directors in writing that Indemnitee has made such request. 
Determination of Indemnitee’s entitlement to indemnification shall be made not
later than sixty (60) days after the Corporation’s receipt of Indemnitee’s
written request for such indemnification, provided that any request for
indemnification for Liabilities, other than amounts paid in settlement, shall
have been made after a determination thereof in a Proceeding.  If it is so
determined that the Indemnitee is entitled to indemnification, and Indemnitee
has already paid the Liabilities, reimbursement to the Indemnitee shall be made
within ten (10) days after such determination; otherwise, the Corporation shall
pay the Liabilities on behalf of Indemnitee if and when Indemnitee becomes
legally obligated to make payment.

 

(b)           The Corporation shall be entitled to select the forum in which
Indemnitee’s entitlement to indemnification will be heard; provided, however,
that if there is a Change in Control of the Corporation, Independent Legal
Counsel (as hereinafter defined) shall determine whether Indemnitee is entitled
to indemnification.  The forum shall be any one of the following:

 

(i)            a majority vote of Disinterested Directors (as hereinafter
defined), even though less than a quorum;

 

(ii)           by a committee of Disinterested Directors designated by majority
vote of Disinterested Directors, even though less than a quorum;

 

(iii)          Independent Legal Counsel, whose determination shall be made in a
written opinion; or

 

(iv)          the stockholders of the Corporation.

 

6.             Specific Limitations on Indemnification.  Notwithstanding
anything in this Agreement to the contrary, the Corporation shall not be
obligated under this Agreement to make any payment to Indemnitee with respect to
any Proceeding:

 

(a)           To the extent that payment is actually made to Indemnitee under
any insurance policy, or is made to Indemnitee by the Corporation or an
affiliate otherwise than pursuant to this Agreement.  Notwithstanding the
availability of such insurance, Indemnitee also may claim indemnification from
the Corporation pursuant to this Agreement by assigning to the Corporation any
claims under such insurance to the extent Indemnitee is paid by the Corporation;

 

(b)           Provided there has been no Change in Control, for Liabilities in
connection with Proceedings settled without the Corporation’s consent, which
consent, however, shall not be unreasonably withheld;

 

5

--------------------------------------------------------------------------------


 

(c)           For an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Corporation within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or similar provisions of any state statutory or common law, provided,
however, that the Indemnitee shall be entitled to the advancement of expenses
unless the Corporation reasonably determines that Indemnitee has violated such
Section 16(b) and must disgorge profits;

 

(d)           For any reimbursement of the Corporation by Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by Indemnitee from the sale of securities of the Corporation, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Corporation pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the
payment to the Corporation of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor;

 

(e)           To the extent it would be otherwise prohibited by law, if so
established by a judgment or other final adjudication adverse to Indemnitee; or

 

(f)            In connection with a Proceeding commenced by Indemnitee (other
than a Proceeding commenced by Indemnitee to enforce Indemnitee’s rights under
this Agreement) unless the commencement of such Proceeding was authorized by the
Board of Directors.

 

7.             Fees and Expenses of Independent Legal Counsel.  The Corporation
agrees to pay the reasonable fees and expenses of Independent Legal Counsel
should such Independent Legal Counsel be retained to make a determination of
Indemnitee’s entitlement to indemnification pursuant to Section 5(b) of this
Agreement, and to fully indemnify such Independent Legal Counsel against any and
all expenses and losses incurred by any of them arising out of or relating to
this Agreement or their engagement pursuant hereto.

 

8.             Rights and Remedies of Indemnitee.

 

(a)           In the event that (i) a determination pursuant to Section 5 hereof
is made that Indemnitee is not entitled to indemnification, (ii) advances of
Expenses are not made pursuant to this Agreement, (iii) payment has not been
timely made following a determination of entitlement to indemnification pursuant
to this Agreement, or (iv) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in the Court of
Chancery of the State of Delaware of the remedy sought.  Alternatively, unless
court approval is required by law for the indemnification sought by
Indemnitee, Indemnitee at Indemnitee’s option may seek an award in arbitration
to be conducted by a single arbitrator pursuant to the commercial arbitration
rules of the American Arbitration Association now in effect, which award is to
be made within ninety (90) days following the filing of the demand for
arbitration.  The Corporation shall not oppose Indemnitee’s right to seek any
such adjudication or arbitration award.  In any such proceeding or arbitration
Indemnitee shall be presumed to be entitled to indemnification and advancement
of Expenses under this Agreement and the Corporation shall have the burden of
proof to overcome that presumption.

 

6

--------------------------------------------------------------------------------


 

(b)           In the event that a determination that Indemnitee is not entitled
to indemnification, in whole or in part, has been made pursuant to Section 5
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 8 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.

 

(c)           If a determination that Indemnitee is entitled to indemnification
has been made pursuant to Section 5 hereof, or is deemed to have been made
pursuant to Section 4 hereof or otherwise pursuant to the terms of this
Agreement, the Corporation shall be bound by such determination.

 

(d)           The Corporation shall be precluded from asserting that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable.  The Corporation shall stipulate in any such court or before any
such arbitrator that the Corporation is bound by all the provisions of this
Agreement and is precluded from making any assertion to the contrary.

 

(e)           Expenses reasonably incurred by Indemnitee in connection with
Indemnitee’s request for indemnification under, seeking enforcement of or to
recover damages for breach of this Agreement shall be advanced by the
Corporation when and as incurred by Indemnitee irrespective of any Final Adverse
Determination that Indemnitee is not entitled to indemnification.

 

(f)            If the Indemnitee is the subject of or is implicated in any
investigation, whether formal or informal, the Corporation shall provide to the
Indemnitee any information it provides to any third party concerning the
investigation, provided, that by executing this Agreement, Indemnitee agrees to
use such information solely in connection with the defense of such investigation
and if Indemnitee is no longer serving as a Director or employed by the
Corporation, Indemnitee shall at the Corporation’s request execute a
confidentiality agreement substantially in the form of the confidentiality
agreement in effect while such Indemnitee was a Director or employed by the
Corporation.

 

(g)           The Corporation and Indemnitee agree herein that a monetary remedy
for breach of this Agreement, at some later date, may be inadequate,
impracticable and difficult to prove, and further agree that such breach may
cause Indemnitee irreparable harm.  Accordingly, the parties hereto agree that
Indemnitee may enforce this Agreement by seeking injunctive relief and/or
specific performance hereof, without any necessity of showing actual damage or
irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which he or she may be entitled.  The Corporation and Indemnitee
further agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith.  The Corporation acknowledges that in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
a court, and the Corporation hereby waives any such requirement of such a bond
or undertaking.

 

7

--------------------------------------------------------------------------------


 

9.             Contribution.

 

(a)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Corporation and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Corporation (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 

(b)           Whether or not the indemnification provided in Section 2 of this
Agreement is available, in respect of any threatened, pending or completed
action, suit or proceeding in which the Corporation is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding), the
Corporation shall pay, in the first instance, the entire amount of any judgment
or settlement of such action, suit or proceeding without requiring Indemnitee to
contribute to such payment and the Corporation hereby waives and relinquishes
any right of contribution it may have against Indemnitee.  The Corporation shall
not enter into any settlement or any action, suit or proceeding in which the
Corporation is jointly liable with Indemnitee (or would be if joined in such
action, suit or proceeding) unless such settlement provides for a full and final
release of all claims asserted against Indemnitee.

 

(c)           No person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.

 

10.          Maintenance of Insurance.  The Corporation represents that it
presently has in place certain directors’ and officers’ liability insurance
policies covering the directors and officers of the Corporation and the
directors and officers of the wholly owned subsidiaries of the Corporation. 
Subject only to the provisions within this Section 10, the Corporation agrees
that so long as Indemnitee shall have consented to serve or shall continue to
serve as a director or officer of the Corporation or as a director, manager or
officer of a wholly owned subsidiary of the Corporation, or one or more of such
positions, or as an Agent of the Corporation, and thereafter so long as
Indemnitee shall be subject to any possible Proceeding (such periods being
hereinafter sometimes referred to as the “Indemnification Period”), the
Corporation will use all reasonable efforts to maintain in effect for the
benefit of Indemnitee one or more valid, binding and enforceable policies of
directors’ and officers’ liability insurance from established and reputable
insurers, providing, in all respects, coverage both in scope and amount which is
no less favorable than that presently provided or, following the Corporation’s
initial public offering, than that provided as of the time of such initial
public offering.  Notwithstanding the foregoing, the Corporation shall not be
required to maintain said policies of directors’ and officers’ liability
insurance during any time period if during such period such insurance is not
reasonably available or if it is determined in good faith by the then directors
of the Corporation either that:

 

8

--------------------------------------------------------------------------------


 

(i)            The premium cost of maintaining such insurance is substantially
disproportionate to the amount of coverage provided thereunder; or

 

(ii)           The protection provided by such insurance is so limited by
exclusions, deductions or otherwise that there is insufficient benefit to
warrant the cost of maintaining such insurance.

 

If the Corporation has in effect policies of directors’ and officers’ liability
insurance at the time that Indemnitee notifies the Corporation of the
commencement of any Proceeding, the Corporation shall give prompt notice of the
commencement of such Proceeding to the insurers in accordance with the
procedures set forth in the respective policies.  The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.  In the event of a Change in Control
or the Corporation’s becoming insolvent, including being placed into
receivership or entering the federal bankruptcy process, the Corporation shall
maintain in force any directors’ and officers’ liability insurance policies then
maintained by the Corporation in providing insurance in respect of Indemnitee,
for a period of six years thereafter (a “Tail Policy”).  Such coverage shall be
with the incumbent insurance carriers using the policies that were in place at
the time of the change of control event (unless the incumbent carriers will not
offer such policies, in which case the Tail Policy shall be substantially
comparable in scope and amount as the expiring policies, shall be placed by the
Corporation’s existing broker, and the insurance carriers for the Tail Policy
shall have an AM Best rating that is the same or better than the AM Best ratings
of the expiring policies, or unless otherwise determined by a majority of the
then-sitting directors).

 

11.          Modification, Waiver, Termination and Cancellation.  No supplement,
modification, termination, cancellation or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto.  No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver.

 

12.          Subrogation and Set Off.

 

(a)           In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Corporation effectively to bring suit
to enforce such rights.

 

(b)           The Corporation’s obligation to indemnify, hold harmless,
exonerate or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Corporation as a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other Enterprise shall be
reduced by any amount Indemnitee has actually received as indemnification, hold
harmless or exoneration payments or advancement of expenses from such
Enterprise.  Notwithstanding any other provision of this Agreement to the
contrary, (i) Indemnitee shall have no obligation to reduce, offset, allocate,
pursue or apportion any indemnification, hold harmless, exoneration,
advancement, contribution or insurance coverage among multiple parties
possessing such duties to Indemnitee prior to the Corporation’s satisfaction and
performance of all its

 

9

--------------------------------------------------------------------------------


 

obligations under this Agreement, and (ii) the Corporation shall perform fully
its obligations under this Agreement without regard to whether Indemnitee holds,
may pursue or has pursued any indemnification, advancement, hold harmless,
exoneration, contribution or insurance coverage rights against any person or
entity other than the Corporation.

 

13.          Notice by Indemnitee and Defense of Claim.  Indemnitee shall
promptly notify the Corporation in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any matter, whether civil, criminal, administrative or investigative
which may result in the right to indemnification or the advancement of Expenses,
but the omission so to notify the Corporation will not relieve it from any
liability that it may have to Indemnitee if such omission does not prejudice the
Corporation’s rights.  If such omission does prejudice the Corporation’s rights,
the Corporation will be relieved from liability only to the extent of such
prejudice.  Notwithstanding the foregoing, such omission will not relieve the
Corporation from any liability that it may have to Indemnitee otherwise than
under this Agreement.  With respect to any Proceeding as to which Indemnitee
notifies the Corporation of the commencement thereof:

 

(a)           The Corporation will be entitled to participate therein at its own
expense; and

 

(b)           The Corporation jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee; provided, however, that the Corporation
shall not be entitled to assume the defense of any Proceeding if there has been
a Change in Control or if Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Corporation and Indemnitee with
respect to such Proceeding.  After notice from the Corporation to Indemnitee of
its election to assume the defense thereof, the Corporation will not be liable
to Indemnitee under this agreement for any Expenses subsequently incurred by
Indemnitee in connection with the defense thereof, other than reasonable costs
of investigation or as otherwise provided below.  Indemnitee shall have the
right to employ Indemnitee’s own counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of Indemnitee unless:

 

(i)            the employment of counsel by Indemnitee has been authorized by
the Corporation;

 

(ii)           Indemnitee shall have reasonably concluded that counsel engaged
by the Corporation may not adequately represent Indemnitee due to, among other
things, actual or potential differing interests; or

 

(iii)          the Corporation shall not in fact have employed counsel to assume
the defense in such Proceeding or shall not in fact have assumed such defense
and be acting in connection therewith with reasonable diligence; in each of
which cases the fees and expenses of such counsel shall be at the expense of the
Corporation; provided, however, that the Indemnitee must select such counsel
from three potential counsel proposed by the Corporation.

 

10

--------------------------------------------------------------------------------


 

(c)           The Corporation shall not settle any Proceeding in any manner that
would impose any penalty or limitation on Indemnitee without Indemnitee’s
written consent; provided, however, that Indemnitee will not unreasonably
withhold his or her consent to any proposed settlement.  The Corporation shall
promptly notify Indemnitee once the Corporation has received an offer or intends
to make an offer to settle any such Proceeding and the Corporation shall provide
Indemnitee as much time as reasonably practicable to consider such offer.  The
Corporation may not exhaust the amount of its directors’ and officers’ liability
insurance pursuant to a settlement agreement unless the settlement provides for
a full and final release of all claims asserted against Indemnitee.

 

14.          Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

 

(a)           If to Indemnitee, to the address set forth below Indemnitee’s
signature on the signature page hereof.

 

(b)                                 If to the Corporation, to:

 

Image Entertainment, Inc.
20525 Nordhoff Street, Suite 200
Chatsworth, CA  91311-6104
Attn:  General Counsel

 

or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.

 

15.          Nonexclusivity.  The rights of Indemnitee hereunder shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Corporation’s Certificate of Incorporation or bylaws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the rights currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.

 

16.          Indemnification and Advancement Rights Primary.  The Corporation
hereby acknowledges that Indemnitee has or may have certain rights to
indemnification, advancement of expenses and/or insurance provided by one or
more parties other than the Corporation or an affiliate of the Corporation
(collectively, the “Secondary Indemnitors”).  The Corporation hereby
acknowledges and the Corporation and Indemnitee hereby agree: (i) that the
Corporation is the indemnitor of first resort with respect to any Proceeding in
respect of which indemnification is being sought by Indemnitee; i.e., its
obligations to Indemnitee are primary and any obligation of the Secondary
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by Indemnitee are secondary; (ii) that the
Corporation shall be required to advance the full amount of expenses incurred by
Indemnitee and

 

11

--------------------------------------------------------------------------------


 

shall be liable for the full amount of all expenses, judgments, penalties, fines
and amounts paid in settlement to the extent legally permitted and as required
by the terms of this Agreement and the Certificate of Incorporation and/or
Bylaws of the Corporation (or any other agreement between the Corporation and
Indemnitee), without regard to any rights Indemnitee may have against the
Secondary Indemnitors; and (iii) that with respect to the Corporation’s
obligations to advance Expenses and to indemnify Indemnitee for activities
undertaken in Indemnitee’s capacity as an Agent of the Corporation, the
Corporation irrevocably waives, relinquishes and releases the Secondary
Indemnitors from any and all claims against the Secondary Indemnitors that the
Corporation may have for contribution, subrogation or any other recovery of any
kind in respect thereof.  The Corporation further agrees that no advancement or
payment by the Secondary Indemnitors on behalf of Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Corporation shall
affect the foregoing and the Secondary Indemnitors shall have a right of
contribution and/or subrogation to the extent of such advancement or payment to
all of the rights of recovery of Indemnitee against the Corporation.

 

17.          Certain Definitions.

 

(a)           “Agent” shall mean any person who is, is deemed to be, or was, or
who has consented to serve as, a director, officer, employee, agent, fiduciary,
joint venturer, partner, manager or other official of the Corporation or a
subsidiary or an affiliate of the Corporation, or any other entity (including
without limitation, an employee benefit plan), in each case either at the
request of, for the convenience of, or otherwise to benefit the Corporation or a
subsidiary of the Corporation.  Any person who is or was serving as a director,
officer, employee or agent of a subsidiary of the Corporation shall be deemed to
be serving, or have served, at the request of the Corporation.

 

(b)           “Change in Control” shall mean the occurrence, after the
Corporation’s initial public offering, of any of the following:

 

(i)            Both (A) any “person” (as defined below) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing at least thirty
percent (30%) of the total voting power represented by the Corporation’s then
outstanding voting securities and (B) the beneficial ownership by such person of
securities representing such percentage is not approved by a majority of the
“Continuing Directors” (as defined below);

 

(ii)           Any “person” is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing at least fifty percent (50%) of the total voting power
represented by the Corporation’s then outstanding voting securities;

 

(iii)          A change in the composition of the Board of Directors occurs, as
a result of which fewer than two-thirds of the incumbent directors are directors
who either (A) had been directors of the Corporation on the “look-back date” (as
defined below) (the “Original Directors”) or (B) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority in the aggregate of the Original Directors who were still in office at
the time of the election or nomination and directors

 

12

--------------------------------------------------------------------------------


 

whose election or nomination was previously so approved (together, the directors
referenced in clauses (A) and (B) of this Section 17(b)(iii) shall be referred
to as the “Continuing Directors”);

 

(iv)          The stockholders of the Corporation approve a merger or
consolidation of the Corporation with any other corporation, if such merger or
consolidation would result in the voting securities of the Corporation
outstanding immediately prior thereto representing (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) 50% or less of the total voting power represented by the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation; or

 

(v)           The stockholders of the Corporation approve (A) a plan of complete
liquidation of the Corporation or (B) an agreement for the sale or disposition
by the Corporation of all or substantially all of the Corporation’s assets.

 

For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or of a parent or subsidiary of the
Corporation or (y) a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of the common stock of the Corporation.

 

For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the date first written above in the preamble to this Agreement or
(y) the date 24 months prior to the date of the event that may constitute a
“Change in Control.”

 

Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Corporation, the result of which is to sell all or substantially all of the
assets of the Corporation to another corporation (the “surviving corporation”);
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Corporation immediately following such transaction in
substantially the same proportions as their ownership of the Corporation’s
common stock immediately preceding such transaction; and provided, further, that
the surviving corporation expressly assumes this Agreement.

 

(c)           “Disinterested Director” shall mean a director of the Corporation
who is not or was not a party to the Proceeding in respect of which
indemnification is being sought by Indemnitee.

 

(d)           “Expenses” shall include all direct and indirect costs (including,
without limitation, attorneys’ fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, the premium,
security for, and other costs relating to any costs bond, supersedes bond, or
other appeal bond or its equivalent, all other disbursements or out-of-pocket
expenses and reasonable compensation for time spent by Indemnitee for which
Indemnitee is otherwise not compensated by the Corporation or any third party)
actually and reasonably incurred in

 

13

--------------------------------------------------------------------------------


 

connection with either the investigation, defense, settlement or appeal of a
Proceeding or establishing or enforcing a right to indemnification under this
Agreement, applicable law or otherwise; provided, however, that “Expenses” shall
not include any Liabilities.

 

(e)           “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 5 hereof and either (1) a final adjudication in the courts of the State
of Delaware from which there is no further right of appeal or decision of an
arbitrator pursuant to Section 8(a) hereof shall have denied Indemnitee’s right
to indemnification hereunder, or (2) Indemnitee shall have failed to file a
complaint in a Delaware court or seek an arbitrator’s award pursuant to
Section 8(a) for a period of one hundred twenty (120) days after the
determination made pursuant to Section 5 hereof.

 

(f)            “Independent Legal Counsel” shall mean a law firm or a member of
a firm or law professor selected by the Corporation and approved by Indemnitee
(which approval shall not be unreasonably withheld) or, if there has been a
Change in Control, selected by Indemnitee and approved by the Corporation (which
approval shall not be unreasonably withheld), that neither is presently nor in
the past five (5) years has been retained to represent: (i) the Corporation or
any of its subsidiaries or affiliates, or Indemnitee or any corporation of which
Indemnitee was or is a director, officer, employee or agent, or any subsidiary
or affiliate of such a corporation, in any material matter, or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement.

 

(g)           “Liabilities” shall mean liabilities of any type whatsoever
including, but not limited to, any judgments, fines, Employee Retirement Income
Security Act excise taxes and penalties, any federal, state, local or foreign
taxes imposed on the Indemnitee as a result of the actual or deemed receipt of
any payments under this Agreement, penalties and amounts paid in settlement
(including all interest assessments and other charges paid or payable in
connection with or in respect of such judgments, fines, penalties or amounts
paid in settlement) of any Proceeding.

 

(h)           “Proceeding” shall mean any threatened, pending or completed
action, claim, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding, whether civil,
criminal, administrative, investigative, formal or informal, including any such
investigation or proceeding instituted by or on behalf of the Corporation or its
Board of Directors so long as there is a reasonable likelihood the results of
such investigation or proceeding will be reported to a governmental agency, as
reasonably determined by the Corporation, in which Indemnitee was, is or will be
involved as a party, as a witness or otherwise, that is associated with
Indemnitee’s being an Agent of the Corporation regardless of whether the
Indemnitee or the Corporation is a party to the proceeding in question.

 

18.          Binding Effect; Duration and Scope of Agreement.  This Agreement
shall be binding upon the parties hereto and their respective successors and
assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of

 

14

--------------------------------------------------------------------------------


 

the business or assets of the Corporation), spouses, heirs and personal and
legal representatives.  The Corporation shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Corporation, by written agreement expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be  required to perform if no such succession had taken place.

 

This Agreement shall be deemed to be effective as of the commencement date of
the Indemnitee’s service as an officer or director of the Corporation and shall
continue in effect during the Indemnification Period, regardless of whether
Indemnitee continues to serve as an Agent.

 

19.          Severability.  If any provision or provisions of this Agreement (or
any portion thereof) shall be held to be invalid, illegal or unenforceable for
any reason whatsoever:

 

(a)           the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby; and

 

(b)           to the fullest extent legally possible, the provisions of this
Agreement shall be construed so as to give effect to the intent of any provision
held invalid, illegal or unenforceable.

 

20.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within the State of Delaware, without regard to conflict of laws rules.

 

21.          Consent to Jurisdiction.  The Corporation and Indemnitee each
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding that arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the state courts of the State of Delaware.

 

22.          Entire Agreement.  This Agreement represents the entire agreement
between the parties hereto, and there are no other agreements, contracts or
understandings between the parties hereto with respect to the subject matter of
this Agreement, except as specifically referred to herein or as provided in
Section 15 hereof.

 

23.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.

 

 

IMAGE ENTERTAINMENT, INC.,

 

a Delaware corporation

 

 

 

By

 

 

 

 

Its

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------